 1   .
                                                            HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   JESSE WESLEY,
11                               Plaintiff,          NO. 2:18-cv-00466-RSL
12          vs.                                      ORDER GRANTING DEFENDANTS’
                                                     MOTION FOR PROTECTIVE ORDER
13   CBS RADIO SERVICES, INC., a foreign             RELATING TO RULE 30(B)6
     corporation; CBS RADIO STATIONS, INC., a        DEPOSITION OF DEFENDANT CBS
14   foreign corporation; MICHAEL FASHANA            RADIO STATIONS, INC.
     and his community property, and CINDY
15   JOHNSON and her community property,
16                               Defendants.
17          This matter having come before the Court on Defendants’ Motion for Protective Order
18   Relating to Rule 30(b)(6) Deposition of Defendant CBS Radio Stations, Inc. (the “Motion”), and
19   the Court having considered Defendants’ Motion, Plaintiff’s Response to the Motion,
20   Defendants’ Reply in Support of the Motion, hereby ORDERS that Defendants’ Motion is
21   GRANTED.
22          DATED this 25th day of March, 2019.
23

24                                                     A
                                                       Robert S. Lasnik
25                                                     United States District Judge
26
                                                                    GORDON REES SCULLY
     ORDER GRANTING DEFENDANTS’                                     MANSUKHANI, LLP
     MOTION FOR PROTECTIVE ORDER RELATING TO RULE 30(B)(6)          701 Fifth Avenue, Suite 2100
     DEPOSITION OF DEFENDANT CBS RADIO STATIONS, INC. - 1           Seattle, WA 98104
     Cause No. 18-cv-00466-RSL                                      Telephone: (206) 695-5112
                                                                    Facsimile: (206) 689-2822
                 1
                     Presented by:
                 2
                     GORDON REES SCULLY MANSUKHANI, LLP
                 3
                     BY: s/ David W. Silke
                 4       David W. Silke, WSBA #23761
                         Goldie A. Davidoff, WSBA #53387
                 5       Attorneys for Defendants
                         Gordon Rees Scully Mansukhani, LLP
                 6       701 Fifth Avenue, Suite 2100
                         Seattle, WA 98104
                 7       Phone: (206) 695-5112
                         Fax: (206) 689-2822
                 8       dsilke@grsm.com
                         gdavidoff@grsm.com
                 9

           10

           11

           12
4" = "4" "" ""


           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
                                                                             GORDON REES SCULLY
                     ORDER GRANTING DEFENDANTS’                              MANSUKHANI, LLP
                     MOTION FOR PROTECTIVE ORDER RELATING TO RULE 30(B)(6)   701 Fifth Avenue, Suite 2100
                     DEPOSITION OF DEFENDANT CBS RADIO STATIONS, INC. - 1    Seattle, WA 98104
                     Cause No. 18-cv-00466-RSL                               Telephone: (206) 695-5112
                                                                             Facsimile: (206) 689-2822
